DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 1/5/22 in reply to the OA of 10/5/21. Claim 1 has been amended. Claims 1-20 are pending of which claims 1, 9 and 17 are independent.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Brett Hamilton (512-900-8500) on 1/12/22.
Claim 1:
A scintillator crystal comprising:
a cesium iodide host material;
a first dopant comprising a thallium cation, a molar concentration of said first dopant being less than 10%;
a second dopant comprising antimony, wherein the scintillator crystal comprises greater than zero and less than 0.01 mol% of the second dopant; and
a third dopant comprising bismuth, wherein the scintillator crystal has a reduced
afterglow.

Allowable Subject Matter
3. In view of Applicant’s arguments and amendments, independents claims 1, 9 and 17 are allowed and therefore claims 1-20 are allowed.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A scintillator crystal comprising:
a second dopant comprising antimony, wherein the scintillator crystal comprises greater than zero and less than 0.1 mol% of the second dopant.

Claim 9:
A scintillator crystal comprising:
a second dopant comprising a group VA element, wherein the quantity of the second
dopant in the scintillator comprises between 1 x 10-7 mol% and 0.1 mol%.

Claim 17:
A radiation detection apparatus:
a second dopant comprising an antimony cation, wherein a concentration of the
second dopant in the scintillator crystal is greater than zero and no greater than .01 mol%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Relevant prior art
5. Bourret-Courchesne et al. (US 2017/0355905) disclose a scintillator crystal with a CSI host material but fail to disclose a second dopant comprising antimony where the second dopant is no more than 0.1 mol% of the scintillator crystal or a second dopant comprising a group VA element, wherein the quantity of the second dopant in the scintillator comprises between 1 x 10-7 mol% and 0.1 mol% or a second dopant comprising an antimony cation, wherein a concentration of the second dopant in the scintillator crystal is greater than zero and no greater than .01 mol%. In the instant invention, the scintillator crystal is made so as to reduce afterglow problems and improve speed and accuracy in such devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884